Citation Nr: 0712032	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
residuals of injuries of multiple joints of the right hand.  

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The Board notes that although the 
veteran also perfected an appeal with respect to the issues 
of entitlement to service connection for hepatitis and right 
knee disability, he withdrew his appeal with respect to these 
issues in December 2004.

The Board also notes that the RO reopened and then denied the 
claim seeking service connection for pes planus.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 
1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  The veteran's right hand disability is manifested by 
shortening of the fifth metacarpal, status post fracture with 
mild degenerative disease of the second metacarpophalangeal 
joint, the interphalangeal joint of the thumb and the second 
and third proximal interphalangeal joints; right hand 
strength is slightly reduced; all finger tips can approximate 
the proximal transverse crease of the palm or come within one 
inch of doing so.  

2.  Service connection for bileral pes planus was denied in 
an unappealed rating decision of January 1985; the evidence 
received since the January 1985 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Bilateral pes planus was found on the service pre-
induction examination; it did not permanently increase in 
severity during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of injuries of multiple joints of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5216-5230 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Bilateral pes planus was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

In an unappealed decision of January 1985, the RO denied 
entitlement to service connection for pes planus because the 
medical evidence indicated that pes planus preexisted active 
service and was not aggravated during active service.  

The subsequently received evidence includes a March 2005 fee-
based examination report that states that it is likely that 
the veteran's pes planus was aggravated by the marching and 
running associated with the veteran's military service.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  It relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in May 2003, July 2003, and April 2004, subsequent to 
the initial adjudication of the claims.  In the April 2004 
letter VA specifically informed the appellant that he should 
submit any pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for pes planus or 
notice regarding an effective date for an increased rating, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that neither service 
connection nor an increased rating is warranted in this case.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
appellant has also been afforded appropriate medical 
examinations.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in May 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records indicate that according to the June 
1970 pre-induction examination report, the veteran had pes 
planus.  An October 1970 service medical record notes that 
the veteran was seen for a sore right foot.  X-rays were 
negative.  The examiner noted that the veteran's feet 
appeared flat.  Another October 1970 service medical record 
notes that the veteran complained of foot pain.  On exam 
range of motion was good, there was some point tenderness, 
and sensory exam was normal.  The diagnosis was pes planus.  
Arch supports were prescribed.  An August 1971 service 
medical record notes that the veteran had been seen 12 days 
earlier with a fracture of the fifth distal metacarpal, which 
was casted; however, the cast had deteriorated.  A new cast 
was applied.  An October 1971 service medical record notes 
that the veteran had a healing fracture of the right fifth 
metacarpal.  Callus formation was evident.  There was mild 
palmar and lateral displacement of a distal fragment.  The 
report of the separation examination notes mild pes planus.  

The report of a June 2001 fee-basis VA examination notes that 
the veteran had callosities on the medial aspect of the great 
toe bilaterally.  There was no abnormal shoe wear pattern.  
There was no skin breakdown.  The veteran was diagnosed with 
bilateral flat feet and osteoarthritic changes in the first 
metatarsophalangeal joints of both feet, left more than 
right.  With respect to the veteran's residuals of a right 
hand injury, the veteran could make a fist.  The tips of the 
fingers could be approximated to the median transverse fold 
of the palm to about a one inch distance, bilaterally.  The 
veteran had normal hand strength bilaterally.  He could tie 
his shoelaces, fasten buttons, pick up a piece of paper and 
tear it, and pick up a pin and grasp it tight in both hands 
without difficulty.  Range of motion testing revealed lack of 
endurance with repeated movements in the right wrist.  Joint 
appearance of all digits on the right hand was within normal 
limits.  The right thumb revealed radial abduction to 35 
degrees, palmar reduction to 50 degrees, metacarpophalangeal 
joint flexion to 45 degrees and interphalangeal joint flexion 
to 60 degrees.  The left thumb revealed radial abduction to 
40 degrees, palmar reduction to 50 degrees, 
metacarpophalangeal joint flexion to 45 degrees and 
interphalangeal joint flexion to 60 degrees.  The right index 
finger distal interphalangeal joint flexion was 50 degrees 
bilaterally, the proximal interphalangeal joint flexion was 
to 90 degrees bilaterally and metacarpophalangeal joint 
flexion was 75 degrees bilaterally.  The middle finger distal 
interphalangeal joint flexion was to 80 degrees bilaterally, 
the proximal interphalangeal joint flexion was to 90 degrees 
bilaterally and the metacarpophalangeal joint flexion was to 
60 degrees bilaterally.  The ring finger showed distal 
interphalangeal flexion to 70 degrees bilaterally, proximal 
interphalangeal joint flexion to 90 degrees bilaterally, and 
metacarpophalangeal flexion was to 75 degrees bilaterally.  
The little finger showed distal interphalangeal flexion to 60 
degrees bilaterally, proximal interphalangeal joint flexion 
to 90 degrees bilaterally, and metacarpophalangeal flexion 
was to 70 degrees bilaterally.  Opposition from the tip of 
the thumb to base of the little finger was about one cm.  The 
diagnosis was broken right hand residual.  The examiner 
opined that the veteran has limitation of prolonged fine hand 
movements secondary to the lack of dexterity and lack of 
endurance in the right hand joints.  There is no limitation 
of his daily activities.  He can use both right and left 
hands to grasp, twist, write, and touch without any 
difficulty.  

The veteran underwent a fee-basis VA examination in February 
2005.  The March 2005 report of this exam notes that the 
veteran is right hand dominant.  The veteran complained of 
difficulty with mechanical work and repetitive gripping and 
grasping associated with his right hand injury.  On exam the 
veteran was able to tie shoelaces, fasten buttons, and pick 
up a piece of paper and tear it without difficulty.  On exam 
of hand dexterity, the right hand fingertips could 
approximate the proximal transverse crease of the palm.  
Right hand strength was slightly reduced.  Range of motion of 
all joints on all five of the right digits was full.  There 
was tenderness at the right fifth metacarpophalangeal dorsal 
aspect.  A right hand X-ray study was abnormal; findings 
showed deformity of the neck of the fifth metacarpal with 
shortening, compatible with an old healed fracture.  There 
was mild degenerative disease of the second 
metacarpophalangeal joint, the interphalangeal joint of the 
thumb and the second and third proximal interphalangeal 
joints.  The diagnosis was deformity and shortening of the 
fifth metacarpal status post fracture with mild degenerative 
disease of the second metacarpophalangeal joint, the 
interphalangeal joint of the thumb and the second and third 
proximal interphalangeal joints.  

With regard to the veteran's feet, the examiner noted that 
the veteran's feet revealed signs of abnormal weight bearing, 
including callosities located at the lateral aspect of the 
large toe metatarsophalangeal joint, without tenderness.  
Exam of the feet revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation.  X-ray studies revealed 
mild degenerative disease of the first, second, and third 
metatarsophalangeal joints.  There was a small subchondral 
cyst in the head of the second metatarsal, likely due to 
degenerative disease.  The diagnosis was pes planus with 
degenerative joint disease and calcaneal spur.  The examiner 
opined that the veteran's pes planus was aggravated by 
marching and running associated with his military service, as 
noted in the service medical records.  Based on a review of 
the claims file, the examiner opined that the aggravation was 
not of a permanent nature.  

Analysis

I.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating disabilities of the 
fingers.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Under the rating criteria in effect prior to August 26, 2002, 
when classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227, the following 
rules will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  

Under the criteria which became effective August 26, 2002, 
limitation of motion of the thumb with a gap of less than one 
inch between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers is considered noncompensably 
disabling.  With a gap of one to two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, a 10 percent rating is authorized.  A 20 percent 
rating is authorized if there is a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip 
and the proximal transverse crease of the palm is less than 
one inch with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation is authorized if the gap between the 
fingertip and the proximal transverse crease of the palm is 
one inch or more with the finger flexed to the extent 
possible or if extension is limited by more than 30 degrees.  
38 C.F.R. § 7.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

The veteran's residuals of a right hand injury are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5223, for favorable ankylosis of multiple 
digits.  Under that code, for the dominant hand, a 10 percent 
rating is warranted for favorable ankylosis of the long and 
ring fingers, the long and little fingers, or the ring and 
little fingers.  A 20 percent rating is warranted for 
favorable ankylosis of either the index and long fingers, 
index and ring fingers, or the index and little fingers.  A 
30 percent rating is warranted for favorable ankylosis of the 
thumb and any finger, or favorable ankylosis of three digits 
of one hand (either the index, long, and ring fingers; index, 
long and little fingers; or index, ring and little fingers).  
A 40 percent rating is warranted for favorable ankylosis of 
the thumb and any two fingers, or favorable ankylosis of the 
index, long, ring and little fingers.  A 50 percent rating is 
warranted for favorable ankylosis of the thumb and any three 
fingers, or favorable ankylosis of all five digits.  
38 C.F.R. § 4.71(a), Diagnostic Code 5223.

According to the February 2005 fee-basis VA exam, the veteran 
has full range of motion of his thumb, index finger, long 
finger, ring finger, and little finger.  The veteran is right 
hand dominant.  He can tie shoelaces and fasten buttons 
without difficulty.  He can pick up a piece of paper and tear 
it without difficulty.  On exam of hand dexterity, the right 
hand fingertips can approximate the proximal transverse 
crease of the palm.  Right hand strength is slightly reduced 
compared to left hand strength.  

Although the most recent medical evidence indicates that the 
veteran retains full range of motion of all of the digits on 
his right hand, it also reveals that he exhibits slightly 
reduced strength in his right hand.  As such, the disability 
is rated as 10 percent disabling under Diagnostic Code 5223.  
The record documents no functional impairment warranting more 
than a 10 percent rating under the former or current 
criteria.  There is no complaint or finding of pain except in 
the right fifth metacarpal, there is no disability associated 
with hand dexterity (with the exception of an unsupported 
statement in the June 2001 VA fee-basis exam report), there 
were no findings of functional difficulty (the veteran was 
able to tie shoelaces, fasten buttons, pick up a piece of 
paper and tear it, all without difficulty), and there was no 
finding of pain on motion during range of motion testing.  
The veteran was found to have decreased range of motion at 
the June 2001 exam in comparison to the February 2005 exam 
but he was able to make a fist and the finger tips 
approximated the median transverse fold of the palm to about 
on-inch.  Furthermore, with the exception of tenderness at 
the right fifth metacarpophalangeal joint, there was no 
objective finding of pain or tenderness on motion of the 
right hand or the digits.  Therefore, under both the old and 
new criteria, and for the above-mentioned reasons, the 
veteran's residuals of a right hand injury warrant the 
currently assigned rating of 10 percent, but not more.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalizations for this disability and the manifestations 
of such are consistent with the assigned schedular 
evaluation.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluation assigned for the 
disability.  In fact, the February 2005 VA examiner stated 
that the disability did not result in any time lost from 
work.  Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.    38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (2006).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2006).  

The veteran has claimed entitlement to service connection for 
pes planus.  He maintains that training during boot camp 
aggravated his pes planus.

The Board notes that pes planus was noted on the service pre-
induction exam.  Thus, the presumption of soundness does not 
apply.

Although service medical records document foot complaints, 
they do not indicate that the underlying pathology increased 
in severity during service.  In fact, they show that only 
mild pes planus was found on the examination for discharge.  
Moreover, there is no post-service medical evidence 
indicating that the pes planus permanently increased in 
severity during or as a result of service.  In this regard, 
the Board notes that the March 2005 examiner opined that a 
temporary increase in severity probably occurred in service 
but he also opined that it is less likely than not that the 
service increase was permanent.  There is no contrary opinion 
of record.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of injuries of multiple joints of the right hand is 
denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


